DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 23 August 2021 has been entered.
Claims 1-6 remain pending in the application wherein none of the claims have been amended.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is the teachings of Paseuth et al. (US PGPub. No. 2017/0021429) of a hard coating for a cutting tool that is a laminate structure of alternating layers of two AlTiN-type structures having an atomic ratio of Al of 0.5-0.75 and 0.75-0.95 and both having a sodium chloride crystal structure (i.e. both are a cubic crystal structure).  However, Paseuth teaches a third type of layer that is a second crystalline phase of a wurzite-type crystal structure of AlN and does not teach the claimed lone layer of cubic TiAlN crystal grains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 23 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/254,396, Application Number 17/254,411, Application Number 17/254,427, and Application Number 17/254,521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s submission of the terminal disclaimer outlined above has overcome each and every nonstatutory double patenting rejection previously set forth in the Non-Final Office Action mailed 22 June 2021.  The nonstatutory double patenting rejection over Application Numbers 17/254,396, 17/254,411, 17/254,427, and 17/254,521 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784